Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 14-15, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180205041 A1 (Baisl).
Regarding Claim 1, Baisl discloses a method for producing an organic electronic device. The method disclosed by Baisl comprises the steps of providing a substrate and applying organic material for forming at least one organic functional layer onto the substrate (paragraph 0007). The organic functional layer may exhibit electronic properties (paragraph 0034). The functional layer comprises several regions or sub-regions (paragraph 0011-0012). A multiple-mask process is performed to apply electrode materials (paragraph 0047). The multiple-mask process includes applying a first mask which exposes predetermined sub-regions, while other sub-regions are covered, and applying an electrode material to the organic functional layer (paragraph 0012). The application of the electrode may proceed by sputtering (paragraph 0012). This process is repeated with a second mask, which exposes areas not previously exposed (paragraph 0043). See Fig. 4A, 4B, and 4C of Baisl.
Regarding Claims 2-5, Baisl discloses an embodiment where further masks and further regions of the functional layer are used to apply electrode material to the organic functional layer (paragraph 0020). This embodiment operates in the same regard as the embodiment explained above, but with additional masks and regions.
Regarding Claim 6, Baisl discloses that the electrode material applied by the first mask and the electrode material applied by the second mask are different (“a further electrode material 32”, paragraph 0043).
Regarding Claim 7, Baisl discloses that the electrode material may be a semiconducting metal oxide material, such as titanium oxide (paragraph 0013).
Regarding Claims 14 and 15, Baisl discloses that the functional layer is provided as a continuous layer on the substrate (paragraph 0033, see also Fig. 2A). The functional layer is patterned following the multiple-mask process (see Fig. 4C). The functional layer is formed as a membrane.
Regarding Claims 17-19, Baisl discloses an electrode connection piece may be applied to the substrate (paragraph 0015). The electrode connection piece may be of the same material as the electrodes (paragraph 0015), which includes conductive metal oxides (paragraph 0013). This connection piece electrically contacts the electrodes in the finished device (paragraph 0015). As shown in Fig. 4A, this electrode connection piece (5) is covered by the first mask (4) (paragraph 0042-0043).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180205041 A1 (Baisl) in view of US 201702356869 A1 (Koenig).
Regarding Claims 8-10, Baisl discloses an organic electronic device according to instant Claim 1. However, Baisl is silent in regards to a functionalizing step. Koenig teaches a gas sensor and method for forming a sensor layer. Koenig teaches a step in which a sensor layer (corresponding to a functional layer) is partially covered with a functionalizing material (Koenig, paragraph 0090). The functionalizing material may be formed by sputtering (Koenig, paragraph 0090). The functionalizing material may include copper nanoparticles (Koenig, paragraph 0091). Baisl and Koenig are analogous art because both references pertain to devices with functional layers. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to perform the functionalizing step taught by Koenig in the method for producing a device disclosed by Baisl because functionalizing the functional layer with a material such as copper can increase the sensitivity towards specific gases (Koenig, paragraph 0083), such as carbon monoxide (Koenig, paragraph 0091), thereby improving the sensor’s effectiveness.
Claim(s) 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180205041 A1 (Baisl) in view of US 5880552 A (McGill).
Regarding Claims 8 and 11, Baisl discloses an organic electronic device according to instant Claim 1. However, Baisl is silent in regards to a functionalizing step. McGill teaches chemical sensors and a method of making said sensors. In McGill’s sensor, a functionalized monolayer may be applied to the device (McGill, Col. 7 Line 26-35). The functionalized monolayer is formed by a partial oxidation of a protective coating via oxygen plasma oxidation (McGill, Col. 7 Line 26-35). The functionalized monolayer is a chemoselective coating (McGill, Col. 7 Line 26-35), which is used to determine the presence of chemicals (McGill, Col. 3 Line 66-Col. 4 Line 8). Baisal and McGill are analogous art because both references pertain to devices with functional layers. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use oxidation as a functionalizing treatment, as taught by McGill, for the device disclosed by Baisl because the oxidation increases the amount of hydroxyl groups in the layer (McGill, Col. 5 Line 39-45), thus improving the sensor’s detection thresholds.
Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180205041 A1 (Baisl) in view of US 4958514 A (Takami).
Regarding Claims 12-13, Baisl discloses an organic electronic device according to instant Claim 1. However, Baisl is silent in regards to heating elements. Takami teaches a gas sensing element. The gas sensing element of Takami includes an electrode layer and two functional layers on a substrate (Takami, Col. 4 Line 2-6). Takami’s gas sensing element also includes a heating element (Takami, Col. 4 Line 2-6). The heater is provided in the functional layers (Takami, Col. 5 Line 3-12). See Fig. 4B of Takami. Baisl and Takami are analogous art because both references pertain to devices with functional layers. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to include the heater elements taught by Takami in the device disclosed by Baisl because the heaters heat the functional layers, thus providing enhanced gas sensing ability (Takami, Col. 4 Line 2-6).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180205041 A1 (Baisl) in view of US 20190161347 A1 (Classen).
Regarding Claim 16, Baisl discloses an organic electronic device according to instant Claim 1. However, Baisl is silent in regards to manufacturing the functional layer using MEMS technology. Classen teaches a method for manufacturing a micromechanical sensor. The device taught by Classen includes functional layers that are produced by MEMS technology (Classen, paragraph 0079). Baisl and Classen are analogous art because both references pertain to devices with functional layers. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to manufacture the functional layers in the device disclosed by Baisl using MEMS technology, as taught by Classen, because MEMS technology is commonly used to manufacture functional layers in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 8:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYSON D COSGROVE/Examiner, Art Unit 1737                

/PETER L VAJDA/Primary Examiner, Art Unit 1737
10/20/2022